UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

ETHAN MURPHY, ef al.,
Plaintiffs,

~v- No. 13-cv-6503 (RJS)
JUDGMENT

PHILIPPE LAJAUNIE, ef al.,

Defendants.

 

 

RICHARD J. SULLIVAN, Circuit Judge:

WHEREAS, on August 10, 2016 this Court ordered, adjudged, and decreed a default
judgment against Defendants on all of Plaintiffs’ remaining claims as a result of Defendants’
willful noncompliance with the Court’s discovery orders and referred the action to Magistrate
Judge Sarah Netburn for an inquest on damages;

WHEREAS, after Defendant 15 John Corp. filed a bankruptcy petition on August 25, 2016,
the damage inquest proceeded against Defendants Philippe Lajaunie and La Boucherie Inc. only;

WHEREAS, Magistrate Judge Netburn issued a Report and Recommendation
recommending an award to Plaintiffs of $3,988,512.70 in damages, plus prejudgment interest with
respect to compensatory damages under the New York Labor Law (“NYLL”); attorneys’ fees of
$666,332.50; and costs of $20,378.09;

WHEREAS, on February 15, 2019 this Court adopted Magistrate Judge Netburn’s Report
and Recommendation in its entirety;

WHEREAS, on February 22, 2019 this Court directed Plaintiffs to submit a proposed
judgment, prejudgment interest calculation, and damages allocation, which Plaintiffs submitted on

March 14, 2019; and
Case 1:13-cv-06503-RJS-SN Document 342 Filed 08/01/19 Page 2 of 2

WHEREAS, on July 23, 2019 this Court entered an Order revising the amount of the
judgment to reflect undisputed corrections to certain damages and directing Plaintiffs to submit a
revised proposed judgment and allocation chart, which Plaintiffs submitted on July 29, 2019;

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that judgment is entered
against Defendants Philippe Lajaunie and La Boucherie Inc., jointly and severally, in the total
amount of $6,091,040.40, as follows:

1. $3,988,326.67 is awarded to Plaintiffs and Class Members for compensatory and
liquidated damages under the Fair Labor Standards Act (“FLSA”) and NYLL and
$1,416,003.14 is awarded to Plaintiffs and Class Members for prejudgment interest
under the NYLL, all of which shall be allocated among Plaintiffs and the Class
Members as set forth in Exhibit 2 to Plaintiffs’ July 29, 2019 letter;

2. $666,332.50 is awarded to Class Counsel for attorneys’ fees;

3. $20,378.09 is awarded to Class Counsel for costs; and

4. A 15% penalty will be added with respect to the NYLL portion of this judgment, which
totals $5,287,590.98, that has not been paid to Plaintiffs upon expiration of ninety days
following the issuance of judgment, or ninety days after expiration of the time to appeal
and no appeal therefrom is then pending, whichever is later.

As judgment is now entered, the Clerk of the Court is respectfully directed to close this case.
SO ORDERED.

Dated: August 1, 2019 |
New York, New York . oo kN *

RICHARD J. SULLIVAN -

UNITED STATES CIRCUIT JUDGE
Sitting by Designation

 
